Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the remarks and amendment filed on 07/09/2022 and Examiner’s Amendment.
2.	Claims 1, 2, 8, 10, 12-14, 16-18, 21, 23-24, 27-28 have been amended.
3.	The objection of the specification has been withdrawn due to the amendment of the specification.
4.	The 35 USC 112 second paragraph rejection has been withdrawn due to the amendment of the claims. 
5.	The obviousness type of double patenting rejection has been withdrawn due to the Terminal Disclaimer filed on 09/06/2022.
6.	The Information Disclosure Statement (IDS) filed on 05/23/2022 and 07/27/2022 have been considered by the Examiner. 
7.	Claims 1-28 are allowed.

	EXAMINER’S AMENDMENT	
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brett B. Belden (Reg. No.57,705) on 09/05/2022.
The application has been amended as follows:

In the claims:
Claims 1, 16,  17, 24, 27-28 have been amended.  
The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_16792149.

REASON FOR ALLOWANCE
9.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a system/method comprising an input queue comprising first memory locations in a computer memory, wherein an input queue stores in the first memory locations a first-in first-out sequence of tokens to be processed and a time stamp associated with each token in the input queue indicates a time when the associated token entered the input queue; a driver, coupled to the input queue, wherein the driver processes the tokens in the input queue without backtracking and identifies patterns in the first-in first-out sequence of tokens that match one or more predetermined input patterns, and upon identifying a matched predetermined input pattern, generates an outgoing event output; recited in the claims 1 and 16.
The cited prior art taken alone or in combination fail to teach in combination with the other claimed limitation, a  method comprising: a filtering expression, defined in a domain of a matched inputs and yielding a Boolean result, which determines when transduction will produce outputs, and one or more expressions defined in the domain of the matched inputs and yielding results of any combination of types which produce the outputs of the transduction, wherein a result of attempting to match an input pattern to an input sequence has at least three different states, the three different states comprising: until a first input of the input pattern has been matched, the attempt to match will be in a first state; after the first input has been matched and before a second input has been matched, the attempt to match will be in a second state; and after the second input has been matched, the attempt to match will be in a third state, and at least one agent accelerates its sensors that are in the second state thus forcing each sensors to consider its pattern fully matched and thus to become in the third state and to produce its output, thereby allowing the agent to pull data from its sensors, recited in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Sasaki US 7065525 B1 discloses A user inputs information into a user terminal with input means. The input means may be means for inputting information from a user on an audio basis; a user terminal based on an interactive database may be input. When the input means is configured as a keyboard device at a user in addition to the name of the entry and the entry value, information of time of update, the status flag, the reliability rank, permission, the source of information (originator) is allocated to each of the entries. a display/audio output is provided at step S440, and the process is repeated from step S310. The display/audio output may be a query which prompts a user input.

Glistvain US 20170060726 A1 discloses programming language that runs on Ethernet block-input/output (block-IO) devices and hosting servers. application program for controlling output devices in response to status of input devices. If timer Done flag is 0 -run accumulator and the timer. Done flag. The timer is accumulated every millisecond until the accumulator >= “Expires” Preset value. In that case the Done flag is raised. Timer Off If timer Done flag Resets the timer accumulator is 0 -run the timer. and Done flag. 
Frase US 3979733 A discloses  packet store  includes a plurality of memory elements, as typified by an array of memory cells 210-1 through 210-N. Each packet store memory cell is one packet in length, each memory cell is included in one of a plurality of First-In-First-Out (FIFO) queues; an address register in write position counter 320 contains the address of the memory cell next available in the queue to store an input data packet.
Ferguson;  US 5181025 A discloses Sensors connected to the telemetry module measure parameters such as temperature, acceleration, rate of spin and altitude. The ground based receiver collects the transmitted data from the telemetry module, decodes it, and prints it out for analysis after the test has been performed. The inputs to the module come from integrated sensors located within the module. The data formatter combines the input data from the sensors into a pulse-coded stream of signals for input to the transmitter.
Watanabe; US 11438392 B1 discloses  Data is queued for processing in a FIFO manner to avoid timeline mistakes. The network sets a configuration value based on the data analyzed in this time ordering, and a relational database can be updated in real-time with these values as stream data is incoming.

Higgins US 20070011334  discloses a logger can be coupled to the workflow engine to record the data that flows into and/or out of the modules of the executed workflow, in connection with the sensor data. Thus, the circumstances of the data flows can be recorded for further analysis.  receive a real time stream of log data or a batch file of log data, display captured screen images of forms/graphical user interfaces, receiving a first stream of log data of a first execution of a workflow, the workflow defining execution flow among multiple modules; comparing the first stream of log data of the first execution of the workflow with log data of a second execution of the workflow during the execution of the second execution; and determining a deviation between the first execution of the workflow and the second execution of the workflow.
Title: Comparing sensor modalities for activity recognition, author: Y Sahaf; published on 2011.
Title: Rapid prototyping of activity recognition applications author: D Bannach, published on 2008.
Title: A dynamical systems perspective on agent-environment interaction, author:  RD Beer, published on 1995.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196